                      Case 1:20-cv-04160-JGK Document 11 Filed 06/02/20 Page 1 of 4
AO 121 (     6/ )
TO:

                                                                                                     REPORT ON THE
                                                                                             FILING OR DETERMINATION OF AN
                                                                                                    ACTION OR APPEAL
                                                                                                 REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                       COURT NAME AND LOCATION
        ✔ ACTION
        G                    G APPEAL                                  U.S. District Court for the Southern District of New York
                                                                       500 Pearl Street
DOCKET NO.                        DATE FILED
                                                                       New York, NY 10007
    20cv4160                                 6/1/2020
PLAINTIFF                                                                           DEFENDANT

HACHETTE BOOK GROUP, INC., HARPERCOLLINS                                            INTERNET ARCHIVE and DOES 1 THROUGH 5,
PUBLISHERS LLC, JOHN WILEY & SONS, INC., and                                        INCLUSIVE
PENGUIN RANDOM HOUSE LLC

       COPYRIGHT
                                                              TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1                                 Please see the attached list.

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                           G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                              TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                       .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                  WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G Order          G Judgment                                     G Yes        G No

CLERK                                                          (BY) DEPUTY CLERK                                            DATE

    Ruby J. Krajick                                               /s/ J. Gonzalez                                               6/1/2020
                    1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                       mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                    4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
            Case 1:20-cv-04160-JGK Document 11 Filed 06/02/20 Page 2 of 4



1    TX0005895532
2    TX0008021205
3    TX0007555692
4    TX0007254031
5    TX0007634717
6    TX0008016409                 Golden Son
7    TX0002539419
8    TX0005069323
9    TX0005819304
10   TX0006307243
11   TX0007783913
12   TX0006325485
13   A00000069921, RE0000055493
14   TX0003739076
15   TX0007025526
16   TX0007439248                                                  Corey, James S.A.
17   TX0007617575                                                  Corey, James S.A.
18   TX0007683648
19   TX0007793191
20   TX0007538437
21   TX0007733894
22   TX0006525282
23   TX0007771878
24   TX0002495088
25   TX0007513212
26   TX0007565514
27   TX0007548935
28   TX0006970259
29   TX0007509675
30   TX0007089078
31   TX0006375345

32   TX0007814165
33   TX0007118941
34   TX0006120724
35   TX0005861769
36   A00000207331, RE0000165908
37   TX0006916245
38   TX0007770723

39

40   TX0007685330
41   TX0006447726                                                  Grisham, John
42   TX0007198794                                                  Grisham, John
43   TX0007558149                                                  Grisham, John
44   TX0008019464                 Red: A Crayon's Story
45   TX0007326367
46   TX0006920819
47
48   TX0008263021
49   TX0007950885
50   TX0007580015
51   TX0008123060
52   TX0008170188
53   TX0007162746
54   TX0008288854
55   TX0007856163
56   TX0004242389
57   TX0007152269
58   TX0004294866
59   A00000113543, RE0000107198
60   TX0007922775



                                                          Page 1
             Case 1:20-cv-04160-JGK Document 11 Filed 06/02/20 Page 3 of 4


61    TX0008257868
62    TX0007241296
63    TX0008039819
64    TX0005757057
65    TX0007503919
66    TX0006165385

67    TX0007006036

68    TX0007161860

69    TX0008836048
70                                                             Lewis, C. S.
71                                                             Lewis, C. S.
72    TX0007477993
73    TX0007946421
74    TX0007400734
75    TX0006556613
76    TX0007254399
77    TX0007425933
78    A00000904465, RE0000921551
79    A00000222644, RE0000785522
80    TX0007846518
81
82
83    TX0005080321
84    TX0005623738
85    TX0008316769
86    TX0007593552
87    TX0007953870
88    TX0007629856
89    TX0007908851
90    TX0007715101
91    TX0007521998
92    TX0007454376
93
94    TX0005702246
95    TX0007683441
96    TX0007397014
97    TX0007368227
98    A00000056070, RE0000018341
99
100   A00000591015, RE0000438737

101

102   TX0007189422
103   TX0005277840
104   TX0008104539
105   TX0008324577
106   TX0008202678
107   TX0007615258
108   TX0007818551
109   TX0007552463
110   TX0006577654
111   TX0007018489

112   TX0007885277

113   TX0007729095                 The Burgess Boys
114   TX0008301050
115   TX0007558141




                                                      Page 2
             Case 1:20-cv-04160-JGK Document 11 Filed 06/02/20 Page 4 of 4


116   TX0007949079
117   TX0007647478
118
119
120
121   TX0008047542
122   TX0008265362
123   TX0007508297
124   TX0007154083
125   A00000278899, RE0000652979
126   A00000053612, RE0000018386
127   TX0008865827




                                         Page 3
